DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	The Amendment filed on July 13th 2021 has been entered. Claims 1, 8 and 15 have been amended and claims 1 - 21 are currently pending.

Response to Arguments
35 U.S.C. §102
3.	Applicant's arguments, see Remarks pp. 7 - 8, filed July 13th 2021, with
respect to the rejections of claims 1-5, 8-12 and 15 - 19 under 35 U.S.C. §102 have been fully considered and they are persuasive.
Applicant argues that amended independent claims 1, 8 and 15 are patentable over the cited portions of Collins per the interview held on July 9th 2021.
Examiner respectfully agrees. 



35 U.S.C. §103
Applicant argues that because dependent claims 6, 7, 13, 14, 20 and 21 depend respectfully from independent claims 1, 8 and 15 respectively, they are now inherit patentable subject matter in view of the deficiency of the Collins reference teaching the amendment to the independent claims. 
Examiner respectfully agrees. 
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Tipton et al., (United States Patent Publication Number 20150172929) hereinafter Tipton

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness
s 1 – 5, 8 – 12 and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al., (United States Patent Publication Number 20110295839) hereinafter Collings, in view of Tipton et al., (United States Patent Publication Number 20150172929) hereinafter Tipton
Regarding claim 1 Collins teaches a  method for processing requests for shared records (Fig. 3 a query may be received requesting retrieval of related records of shared records from entities implemented using a sharing model. [0053]) from a database (Fig. 6, tenant database [0098]) comprising: receiving, by a server computing system, (Fig. 6, (710) environment 710, on-demand databases service [0098]) a data access request associated with a user; (a user is permitted to access data from a plurality of tenants, [0033]) determining, by the server computing system, (Fig. 6, (710) environment 710, on-demand databases service [0098]) shared records granted by a first sharing rule associated with the user; (queries may be optimized for a tenant to ensure efficient retrieval of child records of shared records that are accessible by a user in accordance with the access rights for the user and one or more accessibility rules. [0024]), the first sharing rule (one or more accessibility rules [0024]) being evaluated (retrieving a set of related records that meet initial filter conditions and reducing the set of related records to the accessible records in accordance with accessibility rules [0043])   in response to receiving the data access request; (request for any user … three consecutive  requests from the same user, three requests from different users [0112])  and processing, by the server computing system, (Fig. 6, (710) environment 710, on-demand databases service [0098]) the data access request (a query is received for related records of sharing entities, [0034]) based on the shared records granted by the first sharing rule (one or more accessibility rules [0024]) and shared records granted by a second sharing rule (one or more accessibility rules [0024]) associated with the user, (shared records that are accessible by a user in accordance with the access rights for the user and one or more accessibility rules. [0024]) the first sharing rule (the tenant may establish a rule that allows a user to have access to activities that are related to all sharing entities ( e.g. lead, contact, opportunity, campaign, and custom) for which the user has access [0051]) and the second sharing rule (a tenant may establish a rule that a user may have access to all activities that the user is identified as an owner (e.g. "Owner_id"="User_id") and access to all activities of the user's subordinates [0051]) generated and stored in the database (A tenant may establish any number of accessibility rules for what is accessible or visible to a user of the multi-tenant database system. [0051]) prior to receiving the data access request (For example, the "account_id" for the shared records may be checked to determine if the user has access to the account for the activity prior to retrieving the public activity. [0071])
Collins does not fully disclose the second sharing rule having been evaluated prior to receiving the data access request.
the second sharing rule (a rule that allows unlimited access to TFL information among an enumerated set of UEs based on International Mobile Equipment Identity (IMEI) number, Media Access Control address (MAC address), etc [0034]) having been evaluated prior to (forming determinations relating to a sharing rule [0033])  receiving the data access request (requests for TFL information [0028])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins to incorporate the teachings of Tipton wherein the second sharing rule having been evaluated prior to receiving the data access request. By doing so an unlimited access to TFL information that can be associated with accessing many TFL timing measurements. Tipton [0026].
Claims 8 and 15 correspond to claim 1 and are rejected accordingly

Regarding claim 2 Collins in view of Tipton  teaches the method of claim 1.
Collins as modified further teaches determining, by the server computing system, (Fig. 6, (710) environment 710, on-demand databases service [0098]) a first user's (one or more users [0025]) visibility statistic (Fig. 1 (100) generate statistics on a number of related records for one or more sharing entities for a tenant [0030]) based on the shared records (visibility of sharing entities and related records to shared records of sharing entities, [0052])  granted by the first sharing rule; (the tenant may establish a rule that allows a user to have access to activities that are related to all sharing entities (  and determining, by the server computing system, (Fig. 6, (710) environment 710, on-demand databases service [0098]) a second user's (one or more users [0025])  visibility statistic based on the shared records (Fig. 3 (310) generate statistics on a number of activities in activity table [0054]) granted by the second sharing rule (a tenant may establish a rule that a user may have access to all activities that the user is identified as an owner (e.g. "Owner_id"="User_id") and access to all activities of the user's subordinates [0051])  prior to receiving the data access request, (For example, the "account_id" for the shared records may be checked to determine if the user has access to the account for the activity prior to retrieving the public activity. [0071]) the first user's visibility statistic (one or more users [0025]) (Fig. 1, (102) a first cost for a number of related records for one or more sharing entities may be calculated [0036]) (A second cost is calculated (104). Here, the cost may be calculated with a number of related records accessible to a user. For example, the second cost may be calculated with statistics that include, but are not limited to, a number related records owned by a user and/or subordinates of the user, a number of public related records, and statistics on related records accessible to the user. [0037])  and the second user's visibility statistic (one or more users [0025]) (Fig. 3, (310) statistics to determine a number of activities for a user may be generated by a query optimizer of a database and used to calculate a first cost (310). Statistics may be generated to determine the number of providing a quantitative representation of how much information the user can access from the database (A comparison may be performed between the first cost and the second cost to determine a data path for retrieving accessible related records of sharing entities (106). [0038]) for a first user  (Next, a determination is made as to whether the first cost is preferable to the second cost (314). A cost benefit analysis may be performed to determine the best data path for determining accessibility rights for the user in response to a database query request. [0057]) for a second user
	Claims 9 and 16 correspond to claim 2 and are rejected accordingly.

Regarding claim 3 Collins in view of Tipton  teaches the method of claim 2.
Collins as modified further teaches comprising storing the first user's visibility statistic and the second user's visibility statistic in the database (statistics may be generated and maintained on a number of child records for one or more sharing entities, and statistics may be kept on a number of child records for one or more sharing entities accessible to a user [0031])
	Claims 10 and 17 corresponds to claim 3 and are rejected accordingly
Regarding claim 4 Collins in view of Tipton  teaches the method of claim 3.
Collins as modified  further teaches comprising ordering the first user's visibility statistic (The cost of scanning or accessing an entire table of related records (e.g. the first cost) may be weighed against retrieving or accessing the rows of related records that are accessible to the user (e.g. the second cost) to determine an efficient data path for retrieval of accessible related records. Alternatively, other metrics such as type of date, how the data is stored and indexed, etc. may also be used. [0038])  and the second user's visibility statistic based on their respective quantitative representation (The data path approach for the first cost may be preferable for retrieval of child records of shared records if the user owns or has access to a large number of child records (e.g. Activity data rows). The data path approach for the second cost may be preferable if the user has access to a small number of child records. In alternative embodiments, other factors and metrics are used to determine cost [0057])
	Claims 11 and 18 corresponds to claim 4 and are rejected accordingly.

Regarding claim 5 Collins in view of Tipton  teaches the method of claim 4.
Collins as modified further teaches  wherein a quantitative representation is determined based on a number of shared records, (Fig. 1, (100) number of related records for one or more sharing entities [0030], (104) number of related records accessible to a user [0037]), (Fig. 3, (312) number of activity rows expected to scan for see for example [0095] where the limits for who_id(s)/what_id(s) returned was increased from 20,000 to 100,000 because the sharing plans limited a risk of low level users hitting the system with too many  and wherein said ordering of the first user's visibility statistic (The cost of scanning or accessing an entire table of related records ( e.g. the first cost) may be weighed against retrieving or accessing  the rows of related records that are accessible to the user ( e.g. the second cost) to determine an efficient data path for retrieval of accessible related records. Alternatively, other metrics such as type of date, how the data is stored and indexed, etc. may also be used. [0038])  and the second user's visibility statistic (The data path approach for the first cost may be preferable for retrieval of child records of shared records if the user owns or has access to a large number of child records (e.g. Activity data rows). The data path approach for the second cost may be preferable if the user has access to a small number of child records. In alternative embodiments, other factors and metrics are used to determine cost [0057]) is performed based on the number of shared records (Fig. 3 (312) shared records added up for each sharing entity by user [0056])
	Claims 12 and 19 correspond to claim 5 and are rejected accordingly.

	
s 6, 7, 13, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al., (United States Patent Publication Number 20110295839) hereinafter Collings, in view of Tipton et al., (United States Patent Publication Number 20150172929) hereinafter Tipton and in further view of  Sirohi et al., (United States Patent Publication Number 20140304824) hereinafter Sirohi.
Regarding claim 6 Collins in view of Tipton teaches the method of claim 5.
Collins as modified does not fully disclose  wherein a first sub-query is associated with the first sharing rule, wherein a second sub-query is associated with the second sharing rule, the first and second sub-queries placed in a sub-query order based on an order of their corresponding user's visibility statistic.
Sirohi teaches wherein a first sub-query is associated with the first sharing rule, (Fig. 1, DSP Sub-queries in Grants Table 67 [0031]) (Fig. 1, user job/duty Roles 60 [0031]) associated with (role-based access request 62 [0031])  wherein a second sub-query is associated with the second sharing rule, (Fig. 5, DSP Sub-queries in Grants Table 136 [0047]) (Fig. 5 user job/duty Roles 120 [0047]) associated with (role-based access request 128 [0047]) the first and second sub-queries placed in a sub-query order (Fig. 3 SELECT <required columns>
FROM <required tables/views>
WHERE
<Joins>

<Main Query Predicates>
AND
(DSP_Sub-Query-1
OR
DSP_Sub-Query-2
OR
DSP_Sub-Query-3
OR
DSP_Sub-Query-n
AND <Business Flow Use Case sub-query>) see also sub-query order in Fig. 14 based on an order of their corresponding user's visibility statistic (data visibility is controlled through RBAC. Users are granted one or more roles and, when a user has multiple roles, RBAC ensures that the user's access is the union of all granted roles. [0030])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of Tipton to incorporate the teachings of Sirohi wherein a first sub-query is associated with the first sharing rule, wherein a second sub-query is associated with the second sharing rule, the first and second sub-queries placed in a sub-query order based on an order of 
Claims 13 and 20 correspond to claim 6 and are rejected accordingly

Regarding claim 7 Collins in view of Tipton and in further view of Sirohi teaches 
the method of claim 6
Collins as modified does not fully disclose wherein said processing the data 
access request based on the shared records granted by the first sharing rule and shared records granted by the second sharing rule comprises executing the first sub-query and the second sub-query according to the sub-query order.
Sirohi teaches wherein said processing the data  access request (Figs. 1 & 5 role-
based access requests [0031], [0047]) based on the shared records (records to which the user has access to via the union all of their RBAC sub-queries. [0065]) granted by the first sharing rule (Fig. 1, user job/duty Roles 60 [0031]) and shared records (records to which the user has access to via the union all of their RBAC sub-queries [0065]) granted by the second sharing rule (Fig. 5 user job/duty Roles 120 [0047]) comprises executing the first sub-query and the second sub-query according to the sub-query order (Fig. 14 the selection of owner_id from the dual serves as the inner join for the subquery whilst see completer order of plurality of subqueries  in Fig. 14
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of Tipton to incorporate the teachings of Sirohi wherein said processing the data  access request based on the shared records granted by the first sharing rule and shared records granted by the second sharing rule comprises executing the first sub-query and the second sub-query according to the sub-query order.  By doing so Data security predicates can be made context-sensitive, by taking into account the context in which an end-user is navigating an application. Sirohi [0007]
	Claims 14 and 21 corresponds to claim 7 and are rejected accordingly.

Examiner's Request
6. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office

thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.

Conclusion

7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Doshi et al., (United States Patent Publication Number 2010/0063959) teaches automating sharing data between users of a multi-tenant database service. Specifically paragraph [0048] teaches define sharing rules and/or with the ability to take action 
Pimprikar et al., (United States Patent Publication Number 2015/0379037) teaches method and system for synchronizing data between a database system and its client applications. Specifically paragraph [0053] teaches an enhanced synchronization
may be performed to support the new sharing rule on user computing devices and make object visibility comply with the new sharing rule.
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video

interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

8. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have

 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/Kweku Halm/
Examiner
Art Unit 2166
07/21/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166